     USDC IN/ND case 1:20-cv-00247-JEM document 25 filed 08/13/21 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

TRACY J. SCHRAMM-SUDDUTH,              )
           Plaintiff,                  )
                                       )
               v.                      )             CAUSE NO.: 1:20-CV-247-JEM
                                       )
KILOLO KIJAKAZI, Acting Commissioner )
of the Social Security Administration, )
               Defendant.              )

                                    OPINION AND ORDER

        This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Tracy Schramm-

Sudduth on July 1, 2020, and Plaintiff’s Opening Brief [DE 23], filed March 8, 2021. Plaintiff

requests that the decision of the Administrative Law Judge be reversed and remanded for further

proceedings. On April 22, 2021, the Commissioner filed a response, and Plaintiff did not file a

response. For the foregoing reasons, the Court remands the Commissioner’s decision.

I.      Background

        On September 22, 2017, Plaintiff filed an application for benefits alleging that she became

disabled on June 30, 2014. Plaintiff’s application was denied initially and upon consideration. On

March 29, 2019, Administrative Law Judge (“ALJ”) Genevieve Adamo held a hearing at which

Plaintiff, along with an attorney and a vocational expert (“VE”), testified. On June 11, 2019, the

ALJ issued a decision finding that Plaintiff was not disabled.

        The ALJ made the following findings under the required five-step analysis:

        1.     The claimant has not engaged in substantial gainful activity since
               September 22, 2017, the application date.

        2.     The claimant has the following severe impairments: anxiety,
               depression/bipolar disorder, PTSD, degenerative disc disease with a history
               of C5-7 fusion, lumbar spondylosis, thoracic degenerative disc disease,
               COPD, and obesity.
   USDC IN/ND case 1:20-cv-00247-JEM document 25 filed 08/13/21 page 2 of 8



       3.     The claimant does not have an impairment or combination of impairments
              that meets or medically equals the severity of one of the listed impairments
              in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d),
              416.925, and 416.926).

       4.     After careful consideration of the entire record, the undersigned finds that,
              the claimant has the residual functional capacity to perform light work as
              defined in 20 C.F.R. § 416.967(b) except never climbing ladders, ropes, or
              scaffolds; occasionally climbing ramps and stairs, balancing, stooping,
              kneeling, crouching, and crawling; avoid unprotected heights and
              dangerous moving machinery; frequent handling, fingering, reaching, and
              feeling bilaterally; could tolerate frequent exposure to extreme heat and
              cold, humidity, fumes, odors, dusts, gases, and poor ventilation, and
              occasional exposure to vibration; can perform simple routine, and repetitive
              tasks with no production rate pace like assembly line work with only
              occasional simple work-related decision making; can maintain attention and
              concentration for two-hour segments; could respond appropriately to
              occasional changes in the workplace; could have occasional interaction with
              supervisors apart from what is necessary for general instruction, task
              completion, or training and occasional interactions with coworkers and the
              general public.

       5.     The claimant is unable to perform any past relevant work.

       6.     The claimant was 45 years old, which is defined as a younger individual age
              18-49, on the date the application was filed.

       7.     The claimant has at least a high school education and is able to communicate
              in English.

       8.     Transferability of job skills is not an issue in this case because using the
              Medical-Vocational Rules as a framework supports a finding that the
              claimant is “not disabled,” whether or not the claimant has transferable job
              skills.

       9.     Considering the claimant’s age, education, work experience, and residual
              functional capacity, there are jobs that exist in significant numbers in the
              national economy that the claimant can perform.

       10.    The claimant has not been under a disability, as defined in the Social
              Security Act, since September 22, 2017, the date the application was filed.

The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.
      USDC IN/ND case 1:20-cv-00247-JEM document 25 filed 08/13/21 page 3 of 8


         The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case. [DE

11]. Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42

U.S.C. § 405(g).

II.      Standard of Review

         The Social Security Act authorizes judicial review of the final decision of the agency and

indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will

reverse only if the findings are not supported by substantial evidence, or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

         A court reviews the entire administrative record but does not reconsider facts, re-weigh the

evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999). Thus, the

question upon judicial review of an ALJ’s finding that a claimant is not disabled within the meaning

of the Social Security Act is not whether the claimant is, in fact, disabled, but whether the ALJ

“uses the correct legal standards and the decision is supported by substantial evidence.” Roddy v.

Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v. Astrue, 627 F.3d 614, 618

(7th Cir. 2010) (O’Connor-Spinner I); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir.

2006); Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)). “[I]f the Commissioner commits
                                                  3
   USDC IN/ND case 1:20-cv-00247-JEM document 25 filed 08/13/21 page 4 of 8


an error of law,” the Court may reverse the decision “without regard to the volume of evidence in

support of the factual findings.” White v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v.

Chater, 108 F.3d 780, 782 (7th Cir. 1997)).

        At a minimum, an ALJ must articulate his or her analysis of the evidence in order to allow

the reviewing court to trace the path of her reasoning and to be assured that the ALJ considered the

important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater, 55

F.3d 300, 307 (7th Cir. 1995). An ALJ must “‘build an accurate and logical bridge from the

evidence to [the] conclusion’ so that, as a reviewing court, we may assess the validity of the

agency’s final decision and afford [a claimant] meaningful review.” Giles v. Astrue, 483 F.3d 483,

487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also O’Connor-Spinner I, 627 F.3d at 618

(“An ALJ need not specifically address every piece of evidence, but must provide a ‘logical bridge’

between the evidence and his conclusions.”); Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001)

(“[T]he ALJ’s analysis must provide some glimpse into the reasoning behind [the] decision to deny

benefits.”).

 III.   Analysis

        Plaintiff argues that the ALJ erred in two areas: that the ALJ erred in analyzing the Park

Center mental health opinion; and the ALJ failed to accommodate for Plaintiff’s limitations in

concentrating, persisting, and maintaining pace and in qualitative interaction.

        Plaintiff asserts that the ALJ failed to properly analyze the opinion of Becky Haynes,

Plaintiff’s psychiatric mental health nurse practitioner. Ms. Haynes, as a nurse practitioner, is

considered an acceptable medical source under the regulations, as Plaintiff’s claim was filed after

March 27, 2017. 20 C.F.R. § 416.902(a)(7). Since Ms. Haynes is an acceptable medical source, the

ALJ must articulate her consideration of the medical opinion. The ALJ considers five factors when
                                                 4
   USDC IN/ND case 1:20-cv-00247-JEM document 25 filed 08/13/21 page 5 of 8


considering medical opinion evidence. Those five factors are: supportability; consistency;

relationship with the claimant (including length of treatment relationship, frequency of

examinations, purpose of the treatment relationship, extent of the treatment relationship, and

examining relationship); specialization; and other factors. 20 C.F.R. § 416.920(c). The most

important factors are supportability and consistency, and the ALJ “will explain how [she]

considered the supportability and consistency factors for a medical source’s medical opinions … in

[the] determination or decision.” 20 C.F.R. § 416.920(b)(2).

       “If the ALJ discounts the physician’s opinion after considering these factors, we must allow

that decision to stand so long as the ALJ ‘minimally articulated’ his reasons.” Elder v. Astrue, 529

F.3d 408, 415 (7th Cir. 2008) (quoting Berger v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008)). An

ALJ may discount a treating medical opinion if it “is inconsistent with the opinion of a consulting

physician or when the treating physician’s opinion is internally inconsistent, as long as [s]he

minimally articulates [her] reasons for crediting or rejecting evidence of disability.” Skarbek v.

Barnhart, 390 F.3d 500, 503 (7th Cir. 2004). The ALJ must, however, explain what weight she is

giving to the opinion. Hamilton v. Colvin, 525 F.App’x 433, 438 (7th Cir. 2013) (“The most obvious

problem is that the ALJ said she was giving the doctors’ opinions ‘appropriate weight’ without

specifying how much weight is appropriate.”).

       Ms. Haynes opined that Plaintiff would be seriously limited, unable to meet competitive

standards, or unable to function in all but one area: the ability to be aware of normal hazards and

take appropriate precautions. AR 1740-41. Ms. Haynes opined that Plaintiff would miss more than

four days per month. AR 1741. The ALJ found this opinion to be “extreme and not consistent with

mental health treatment records from Park Center showing that the claimant is inconsistent with

therapy services. In addition, treatment records reflect the claimant has shown progress at times.”
                                                 5
   USDC IN/ND case 1:20-cv-00247-JEM document 25 filed 08/13/21 page 6 of 8


AR 39.

         The ALJ did not explain how much weight she gave to the opinion of Ms. Haynes and

appears to have completely discounted it with very little explanation. The ALJ has provided no

evidence that Ms. Haynes’ opinions are “not supported by the record” as the ALJ claims in the

decision. AR 39. The ALJ must “provide a ‘logical bridge’ between the evidence and [her]

conclusions,” and she has failed to do so in this case. O’Connor-Spinner, 627 F.3d at 618. The ALJ

has not identified any specific evidence that she relied on in discounting Ms. Haynes’ opinion but

simply states that “treatment records reflect the claimant has shown progress at times.” AR 39. The

ALJ’s use of the language “at times” implies that Plaintiff’s treatment record indicates fluctuating

mental health symptoms. To the extent that the ALJ relied on occasional progress to indicate that

Plaintiff’s mental impairments are not as severe as Ms. Hayne’s opined, this is improper.

         The ALJ may not cherry-pick mental health evidence of better days in order to discount the

physician opinions in the record. See, e.g., Punzio v. Asture, 630 F.3d 704, 710 (7th Cir. 2004) (“[A]

person who suffers from a mental illness will have better days and worse days, so a snapshot of any

single moment says little about her overall condition.”). Indeed, “symptoms that ‘wax and wane’

are not inconsistent with a diagnosis of recurrent, major depression. ‘A person who has a chronic

disease, whether physical or psychiatric, and is under continuous treatment for it with heavy drugs,

is likely to have better days and worse days.’” Larson v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010)

(quoting Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir. 2008)). Plaintiff suffers from bipolar disorder,

and “[t]he very nature of bipolar disorder is that people with the disease experience fluctuations in

their symptoms, so any single notation that a patient is feeling better or has had a ‘good day’ does

not imply that the condition has been treated.” Scott v. Astrue, 647 F.3d 734, 739-40 (7th Cir. 2011).

The ALJ erred in relying on occasional progress to find that Plaintiff’s severe mental impairments
                                                  6
   USDC IN/ND case 1:20-cv-00247-JEM document 25 filed 08/13/21 page 7 of 8


were not as severe as opined by Ms. Haynes.

       The ALJ further erred in failing to properly weigh Ms. Haynes’ opinion by failing to support

the decision with evidence from the record. The Commissioner asserts that the ALJ “acknowledged

and highlighted various symptoms reported by Plaintiff,” and found that “Plaintiff’s daily activities

supports a higher level of function than Plaintiff alleges.” Resp. p. 6-7. The ALJ provided a long

description of the medical evidence in her opinion, AR 34-39, but did not address any of this

evidence in her analysis of Ms. Hayne’s opinion. AR 39. “A list of evidence punctuated with a

conclusion does not discharge an ALJ’s duty to form a logical bridge between the evidence and

[her] conclusion that [Plaintiff] has no marked limitations.” Pimentel v. Astrue, No. 11 CV 8240,

2013 U.S. Dist. LEXIS 2548, at *25 (N.D. Ill. Jan. 8, 2013); see also Smith v. Astrue, No. 02 CV

6210, 2011 U.S. Dist. LEXIS 17691, at *31 (N.D. Ill. Feb. 22, 2011) (“cataloguing [the evidence]

is no substitute for analysis or explanation.”). All of the errors described above require remand.

       The ALJ failed to explain what weight she gave Ms. Hayne’s opinion, failed to properly

analyze what portions of the opinion were either supported or contradicted by which portions of the

medical record, and improperly relied on occasional progress to discount Ms. Hayne’s medical

opinion.

       This matter is being remanded due to the ALJ’s errors in evaluating medical opinion

evidence. Plaintiff also argues that the ALJ erred in evaluating Plaintiff’s mental RFC. On remand,

the ALJ is directed to consider all of the medical evidence and opinions in the record. The ALJ

should fully consider each of Plaintiff’s alleged impairments, alone and in combination, and provide

a logical bridge from the evidence to the conclusion.

IV.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS the relief requested in Plaintiff’s
                                                  7
      USDC IN/ND case 1:20-cv-00247-JEM document 25 filed 08/13/21 page 8 of 8


Opening Brief [DE 23] and REMANDS this matter for further proceedings consistent with this

opinion.

         SO ORDERED this 13th day of August.

                                         s/ John E. Martin
                                         MAGISTRATE JUDGE JOHN E. MARTIN
                                         UNITED STATES DISTRICT COURT

cc:      All counsel of record




                                               8
